DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 16rejected under 35 U.S.C. 103 as being unpatentable over Brunet De Courssou  (U.S. PGPUB 2010/0227686 herein’ known as 686) in view of Moshal (U.S. PGPUB 2008/0045288).
Re claims 1, 9, and 16. ‘686 discloses a gaming device, comprising:
a display system including one or more displays (Fig. 22);
an interface system including one or more user interfaces (Fig.22); and
a control system including one or more processors (see paragraph [0051]), the control system being configured for:
controlling the display system to present a plurality of wagering game images, each of the wagering game images corresponding to a different game theme (see Fig. 22 & paragraph [0143]: each game is associated  with a metamorphic preview animation containing changing information such as the last time the player has won the game);
receiving, via the interface system, an indication of a selected game theme (paragraph [0143]); and
controlling the display system to present first visual effects corresponding to an instance of the selected game theme and to present a metamorphic image corresponding to the selected game theme (paragraph [0143]).
	Although ‘686 teaches displaying a metamorphic image containing changing information in the form of a palyer’s earnings in a game and whether a game is fails to disclose controlling the display system to present a plurality of metamorphic images, each metamorphic image of the plurality of metamorphic images corresponding to a wagering game image of the plurality of wagering game images, each metamorphic image also corresponding to an award of a game theme corresponding to the wagering game image. However, Moshal teaches displaying a metamorphic preview image that includes changing information related to a jackpot award amount (see Fig. 3, object 304). It would have been obvious to one of ordinary skill in the art to modify the metamorphic image of ‘686 with the jackpot award display for the purpose of providing additional information that would encourage players to play the previewed game.



Re claims 3. ‘686 discloses with respect to the gaming device of claim 1, wherein the control system is configured for:
receiving, via the interface system, indications of first through Nth selected game themes (see Fig 22 and paragraph [0143]); and controlling the display system to present first through Nth visual effects corresponding to an instance of each of the first through Nth selected game themes and to present a metamorphic image corresponding to each of the first through Nth selected game themes (see Fig 22 and paragraph [0143]).

Re claim 4. ‘686 discloses with respect to the gaming device of claim 3, wherein the control system is configured for controlling the display system to present the first through Nth visual effects and the metamorphic images on a single display (see Fig. 22: showing a single display).

Re claims 5 and 20. ‘686 discloses with respect to the gaming device of claim 4, wherein the control system is configured for:
controlling the display system to present the first visual effects and a first metamorphic image in a first area of the single display (see Fig. 22: a first set of metamorphic images associated with a box is on one area of the display); and
controlling the display system to present the Nth visual effects and an Nth metamorphic image in an Nth area of the single display (see Fig. 22: other boxes representing other metamorphic images are presented on other areas of the screen).

Re claims 6 and 18. ‘686 discloses with respect to the gaming device of claim 1, wherein the control system further configured for:

controlling the display system to update a display of the metamorphic image according to the metamorphic image data (see Fig.22: it is inherent that the computer controls the display to update game information).

Re claim 8. ‘686 discloses with respect to the gaming device of claim 1, wherein at least one award comprises a credit award (see paragraph [0143]: paytable).

Re claim 14. ‘686 discloses with respect to the gaming device of claim 1, wherein the gaming device comprises an electronic gaming machine or a mobile gaming device configured for deployment in a casino (see paragraph [0059]).

Re claim 15. ‘686 discloses with respect to the gaming device of claim 1, wherein the gaming device comprises an end user device that is configured for online gaming (see paragraph [0054]: the end user device can be a remote computer).

Re claim 17. ‘686 discloses with respect to the method of claim 16, wherein receiving the indication of the selected game theme comprises receiving user input data corresponding to a selection of a wagering game image (see Fig. 22)

Re claim 19. ‘686 discloses with respect to the method of claim 16, further comprising:
receiving, via the interface system, indications of first through Nth selected game theme (see Fig. 22: each box represents a various game themes); and controlling the display system to present first through Nth visual effects corresponding to an instance of each of the first through Nth selected game themes and to present a metamorphic image corresponding to each of the first through Nth selected game themes (see Fig. 22, each box contains images that are presented when a user selects said box).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘686.
Re claims 7, 10, 11, 12, 13: The claimed invention states that the metamorphic image corresponds to a probability of a corresponding award being granted, a feature award, play items associated with the feature award credits, or game events that have occurred since the award has been issued. However, ‘686 states that “The game preview feature 2214 may also be used to provide the player with other information concerning the game associated with the selected game gadget such as, for example, game statistics, paytables, help menus and the like. Indeed, the information provided to the player via the popup is effectively unlimited.” Here the preview feature is the metamorphic image in accordance with the given description, one of ordinary skill in the art can include a wide range of information including those listed by the claimed invention. It would have bene obvious to one of ordinary skill in the art to modify the metamorphic image with the listed features for the purpose of providing information that would encourage players to play the previewed game.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715